DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Status of Application
Applicant’s amendments filed 12/17/2021 have been entered.
Claims 27, 28, 30, 33, 34, 36-45, and 47-59 are currently pending.
Claims 42-45 are withdrawn.
Claims 27 and 43 have been amended.
Claim Rejections - 35 USC § 112
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 36, the claim recites “the grammage is 80 gsm.” There is an issue of antecedent basis, as it is uncertain if the grammage is of the entire sheet, the substrate, or the 
Claim Rejections - 35 USC § 103
Claim 27-28, 30, 33, 34, 36-41, and 51-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (WO 2016/034646) in view of Hyning et al. (US 7,232,777) and Sroog (US 2,961,365)
Regarding Claims 27, 58, and 59, Examiner notes that active ingredient is a broad term that has been limited by the claim. Therefore, any additional additive could be considered an active ingredient. 
Kok teaches a decorative reflective sheet comprising a polyester substrate having a first outer surface and a second outer surface and a metal foil, a heat reflective layer, located on each of the first and second outer surfaces of the substrate.  As Kok teaches a fabric as the substrate, there will be an interior region contained intermediate the first and second outer surfaces. (Paragraph 0013). Kok teaches the metal foil can be aluminum, gold, silver, platinum, copper or alloys thereof (Paragraph 0020), which offer an outwardly heat reflective outer surface.  Kok does teaches the foil layer can have a thickness of 0.001 to 0.5 mm. (Paragraph 0019) Kok teaches the fabric can include a net-like fabric, the interior region would have a space. (Claim 1 of Kok). 
Kok does not teach an active ingredient is located within the space of the interior region. However, Kok does teach the sheet should be washable and cleaned. (Paragraph 0018).
Hyning teaches applying silver particle to polyester fibers (Abstract;  Column 4, Lines 10-15). Hyning teaches applying silver particles to onto fibers for decorative and apparel (Column 
Kok and Hying do not teach the thickness of the reflective sheet. 
Sroog teaches lamination of metal to polyester core (Claim 1-2 of Sroog). Sroog teaches a thickness of 0.25 to 10 mils is suitable for the thickness of the polyester core substrate for use in decorative purposes (Column 4-5). It would have been obvious to one with ordinary skill in the art at the time of invention to use the claimed thickness taught by Sroog for the polyester substrate for Kok for decorative objects. This combination of Kok and Sroog would create a decorative reflective sheet with the claimed thickness that overlaps the claimed range of 0.1 to 1.5 mm.  
While Kok, Hyning and Sroog does not teach the sheet is resilient to bending during use with one textile article in a dryer, Kok and Sroog teaches the same structure of the layers and composition of the layers as discussed and above below; therefore, it would be reasonably expected that sheet of Kok and Sroog would inherently be able to resilient to bending in a tumble dryer with at least one textile article. 
Regarding Claim 28, 
Regarding Claim 30, Kok teaches the foil layer can have a thickness of 0.001 to 0.5 mm. (Paragraph 0019). This overlaps the claimed range of 0.01 to 0.5 mm.
Regarding Claim 33, Kok teaches the substrate can include a nonwoven layer. (Paragraph 0012, 0013).
Regarding Claim 34, Sroog teaches PET is a preferred polyester for lamination, due to its good physical properties. (Column 1-2). Thus, as Sroog teaches PET is suitable as a non-woven material for lamination due to its good physical properties, it would have been obvious to one with ordinary skill in the art to use PET as the nonwoven polyester of Kok. 
Regarding Claim 36, Kok teaches the basis weight of the substrate is 10 to 80 g/m2.  (Paragraph 0028). 
Regarding Claim 37-38, Kok teaches the metal foil can be aluminum, gold, silver, platinum, copper or alloys thereof (Paragraph 0020).
Regarding Claim 39, Kok teaches metal foil can be an alloy of aluminum and gold (Paragraph 0020), which would make a gold aluminum foil. 
Regarding Claim 40, Kok teaches the foil layers are bonded to the substrate by an adhesive. (Paragraph 0012). 
Regarding Claim 41, Kok teaches the sheet is flexible (Paragraph 0002), which means sheet can have a substantially polygonal or curved peripheral profile. 
Regarding Claim 51-53, 
Regarding Claim 54, Kok teaches the fabric can be polyester, which is considered a hydrophobic polymer. (Paragraph 0027). 
Regarding Claim 55, Kok teaches the basis weight of the substrate has a basis weight of 10 to 80 g/m2. (Paragraph 0028). This overlaps the claimed range of 50 to 120 gsm.
Regarding Claim 56-57, Kok Hyning, and Sroog does not specifically teach the surface area of 6000 to 65,000 mm2 or maximum dimension across its profile of 50 to 300mm. However, changing in size (profile and surface area) of the resulting product has been recognized as within the level of one with ordinary skill in the art. (MPEP §2144.04, IV). Furthermore, it would be obvious to one with ordinary skill in the art to adjust the decorative sheet to whatever is covering or formed into. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant’s arguments are moot, due to the new grounds of rejection necessitated by Applicant’s amendments. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781